Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (AVIV, Pub. No: US 2014-0267701; TOMASI, Pub. No.: US 2004-0005092; VEERARAGHAVAN, Pub. No.: US 2012-0237112; SHIMAMURA, Pub. No.: US 2013-0120802; BARROWS, Pub. No.: US 2012-0197461) does not teach nor suggest in detail the limitations: 
“A depth sensing system, comprising: a projector configured to project a bi-dimensional structured light pattern onto a scene, wherein the bi-dimensional structured light pattern is comprised of a plurality of fine feature types, each one of the plurality of fine feature types is formed by a unique combination of a plurality of fine feature elements; a digital memory device storing data with respect to the plurality of fine feature types, and further storing data with respect to a plurality of coarse feature types, wherein each coarse feature type from the plurality of coarse feature types is comprised of a unique combination of a plurality of coarse feature elements, wherein an appearance of a coarse feature element corresponds to a fusing of two or more fine feature elements; a sensor configured to capture an image of a reflected portion of the projected bi-
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record AVIV does not teach or suggest in detail a sensor that captures an image of a reflected portion of the projected bi-dimensional structured light pattern or decoding the image of the reflected portion of the projected bi-dimensional structured light pattern to thereby assign depth values to points in the scene.  The prior art is also silent as to detecting in a region of interest of the image a fine feature type from the plurality of fine feature types as well as silent to detecting in the image a coarse feature type from the plurality of coarse feature types as amended by the Applicant.  
AVIV only teaches a depth sensing system that includes a projector that projects a bi-dimensional structured light pattern onto a scene wherein the bi-dimensional structured light pattern that comprises a plurality of fine feature types, each one of the plurality of tine feature types is formed by a unique combination of a plurality of fine 
Whereas, as stated above, Applicant’s claimed invention recites a sensor that captures an image of a reflected portion of the projected bi-dimensional structured light pattern as well as decoding the image of the reflected portion of the projected bi-dimensional structured light pattern to thereby assign depth values to points in the scene.  The invention also claims detecting in a region of interest of the image a fine feature type from the plurality of fine feature types and claims detecting in the image a coarse feature type from the plurality of coarse feature types. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 17-34 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481